Case: 1:19-Cv-01715 Document #: 1 Filed: 03/11/19 Page 1 of 8 Page|D #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SUHARDI BUNARTO, as personal )
representative of the estate of )
HENNY HEUW, deceased, )
)
Plaintiff, ) Case No.
)
V. ) PLAINTIFF DEMANDS
) TRIAL BY JURY
THE BOEING COMPANY, a COrpOl‘atiOn, )
)
Defendant. )
COMPLAINT

NOW COMES Plaintiff, Suhardi Bunarto, as personal representative of the
estate of Henny Heuw, deceased, and for his complaint against Defendant, The
Boeing Company, states as follows!

Jurisdiction and Venue

1. This civil action seeks recovery of compensatory damages arising out of
a commercial airline crash on October 29, 2018 involving a Boeing Model 737'8
airplane operated as Lion Air Flight JT 610 that crashed into the Waters of the Java
Sea off the coast of the Republic of Indonesia killing all one hundred eighty'nine (189)
persons on board.

2. Original jurisdiction exists in the District Courts of the United States
pursuant to 28 U.S.C. § 1369, commonly known as the Multiparty, Multiforum

Jurisdiction Act.

Case: 1:19-Cv-01715 Document #: 1 Filed: 03/11/19 Page 2 of 8 Page|D #:2

3. Venue exists in this District pursuant to 28 U.S.C. § 1391(b) as
Defendant, The Boeing Company, resides in this district. Further, a substantial part
of the events or omissions giving rise to the claims occurred in this district.

Parties

4. Plaintiffs decedent, Henny Heuw, was born on October 10, 1962 in the
Republic of Indonesia.

5. On October 29, 2018, Plaintiffs decedent, Henny Heuw, was a passenger
aboard the airplane operated as Lion Air Flight JT 610, when the airplane crashed
into the waters of the Java Sea near the coast of the Republic of Indonesia, causing
her death.

` 6. On October 29, 2018, and at the time of her death, Plaintiffs decedent,
Henny Heuw, left surviving her husband, Suhardi Bunarto, and her daughter, Novia
Lavena.

7. On October 29, 2018, and at all times herein relevant, the husband and
daughter of Plaintiffs decedent, Henny Heuw, and each of them, were and continue
to be citizens and residents of the Republic of Indonesia,

8. Plaintiff, Suhardi Bunarto, is the duly appointed personal
representative of the estate of Henny Heuw, deceased,

9. On October 29, 2018 and at all times herein relevant, Defendant, The
Boeing Company, was and continues to be a for-profit corporation organized and
existing under the laws of the State of Delaware with its principal place of business

in Chicago, Illinois.

Case: 1:19-Cv-01715 Document #: 1 Filed: 03/11/19 Page 3 of 8 Page|D #:3

Cause of Action ' Wrongful Death

10. On or about June 30, 2012, Defendant, The Boeing Company, applied to
the United States Federal Aviation Administration (“ AA”) for an amendment to the
existing FAA Type Certificate No. A16WE to add type certification of the design of a
transport category aircraft designated as a Model 737-8 airplane.

11. That in applying for the aforesaid amendment to FAA Type Certificate
No. A16WE, Defendant, The Boeing Company, represented to the FAA that the
design changes in the Model 737-8 airplane from previous Model 737 series airplanes
was not so extensive to require it to apply for a new type certificate as referred to in
14 C.F.R. § 21.19.

12. That part of the design changes in the Model 7 37'8 airplane from
previous Model 737 series airplanes included a change to larger, heavier engines, to
Wit! 'I\)vo CFM International S.A CFM LEAP'IB Series Turbofan Engines, which
were cantilevered further forward on the wing.

13. That the design changes in the Model 737 '8 airplane affected the center
of gravity and aerodynamic center of the airplane, and consequently the longitudinal
stability characteristics of the airplane which led defendant, the Boeing Company, in
whole or in part, to incorporate a Maneuvering Characteristics Augmentation System
(“MCAS”) into the design of the Model 737-8 airplane,

14. As part of the FAA design approval process, Defendant, The Boeing
Company, was required to obtain equivalent level of safety (“ELOS”) findings from

the FAA With regard to certain airworthiness requirements contained in 14 C.F.R.

Case: 1:19-Cv-01715 Document #: 1 Filed: 03/11/19 Page 4 of 8 Page|D #:4

Chapter I, Subchapter C Which the Model 737 '8 design did not meet, including
ELOS findings related to the airworthiness requirements for its longitudinal trim
System under 14 C.F.R. §§ 25.161(a), 25.161(<:)(3), 25.1301(a), and 25.1309(a).

15. On or about March 8, 2017, the FAA approved the type design for the
Boeing Model 737'8 airplane and it was added to FAA Type Certificate No. A16WE.

16. In or about July 2018, and pursuant to its design, Defendant, The
Boeing Company, manufactured and assembled a certain aircraft, to wit! Model 737~
8 model airplane, identified with airframe serial number 43000 (hereinafter “subject
aircraft”), which it thereafter delivered to its original customer on or about August
13, 2018.

17. On and prior to October 29, 2018, Defendant, The Boeing Company,
provided customer support to the owners and/or operators as it related to the subject
aircraft and other Model 737'8 aircraft in their possession, including Alert Service
Bulletins, Service Bulletins, Service Letters, technical advisories, aircraft parts,
engineering and training personnel, and other like customer support services.

18. On October 29, 2018 and at all times herein relevant, there was in full
force and effect a Bilateral Airworthiness Agreement between the United States of
America and the Republic of Indonesia which provided in part!

If the airworthiness authority of exporting state certifies to the

airworthiness authority of the importing state that a product, for Which

a type design approval has been issued or is in the process of being

issued by the airworthiness authority of the importing state, or by the

airworthiness authority of another state with which the importing state

has a reciprocal airworthiness agreement and in which the exporting

manufacturer has a licensing agreement With the type design approval
holder, conforms in construction to a type design description notified by

Case: 1:19-Cv-01715 Document #: 1 Filed: 03/11/19 Page 5 of 8 Page|D #:5

the airworthiness authority of the importing state and is in a condition

for safe operation, the importing state shall give the same validity to the

technical evaluations, tests, and inspections made by the airworthiness

authority of the exporting state as if it had made them itself on the date

of the certification by the airworthiness authority of the exporting state,

19. On October 29, 2018, the subject aircraft was being operated as Lion Air
Flight JT 610 on a flight from Jakarta, Indonesia with an intended destination of
Pangkal Pinang, Indonesia.

20. On October 29, 2018, Plaintiffs decedent, Henny Heuw, was a passenger
assigned to seat 17D on the subject aircraft being operated as Lion Air Flight JT 610.

21. That on October 29, 2018 and at all times herein relevant, it was the
duty of Defendant, The Boeing Company, to exercise a reasonable degree of care in
its conduct, including but not limited to! (a) its conduct relating to the design of the
subject aircraft, its manufacture, and assembly; (b) the contents of manuals
pertaining to the operation, maintenance, and control of the aircraft, including
instructions in its use and warnings in the operation and maintenance of the subject
aircraft; and (c) its provision of customer support services, all so as not to cause injury
to the person of the plaintiffs decedent, Henny Heuw.

22. Notwithstanding, Defendant, the Boeing Company, breached its duty of
care to Plaintiffs decedent, Henny Heuw, in one or more of the following particulars!
a) Negligently and carelessly manufactured, assembled, and placed

the subject airplane into the stream of commerce with a defective
and unreasonably dangerous angle of attack sensor;

b) Negligently and carelessly manufactured, assembled, and placed

the subject airplane into the stream of commerce with a defective

and unreasonably dangerous angle of attack sensing system that
failed to detect and isolate erroneous AOA sensor data;

Case: 1:19-Cv-01715 Document #: 1 Filed: 03/11/19 Page 6 of 8 Page|D #:6

c)

d)

e)

g)

h)

Negligently and carelessly failed to properly inspect and test the
angle of attack sensors and sensing system on the subject aircraft
prior to placing it into the stream of commerce;

Negligently and carelessly placed the subject airplane into the
stream of commerce when the design of the subject aircraft was
defective in that the control system of the aircraft was not shown
by analysis, tests, or both that it was capable of continued safe
flight following a single point failure of the control system from
an erroneous, high angle of attack sensor input, contrary to and
in violation of 14 c.F.R. § 25.671(¢)(1)

Negligently and carelessly placed the subject airplane into the
stream of commerce when the design of the subject aircraft was
defective in that the control system of the aircraft was not shown
by analysis, tests, or both that it was capable of continued safe
flight following any combination of failures not shown to be
extremely improbable, including a failure of the angle of attack
sensor and failure to activate breakout switches to stop resulting
uncommanded automatic tail movement, contrary to and in
violation of 14 C.F.R. § 25.671(0)(2);

Negligently and carelessly placed the subject airplane into the
stream of commerce when the design of the subject aircraft was
defective in that it contained a stability augmentation system
that failed to comply with 14 C.F.R. § 25.671 and failed to provide
a required warning which is clearly distinguishable to the pilot
under expected flight conditions without requiring his attention
for any failure in the stability augmentation system which could
result in an unsafe condition if the pilot were not aware of the
failure, contrary to and in violation of 14 C.F.R. § 25.672(a);

Negligently and carelessly misrepresented the design capabilities
and limitations of the Model 737 '8 aircraft to the FAA during its
type certification process;

Negligently and carelessly placed the subject airplane into the
stream of commerce to be operated for transport of passengers
without providing proper and adequate instructions in its
operation to pilot trainers and pilots, including improper and
inadequate instructions in the Runaway Stabilizer Non'Normal
Checklist regarding the deactivation of the airplane’s stabilizer
trim system;

Case: 1:19-Cv-01715 Document #: 1 Filed: 03/11/19 Page 7 of 8 Page|D #:7

i) Negligently and carelessly provided inadequate technical data
and training regarding the MCAS to pilots transitioning to the
Model 737'8 airplane, including that in prior 737 model airplanes,
when an airplane experienced an uncommanded nose down
movement of the stabilizer trim, a pilot could pull back on the
yoke and raise the nose which, in normal flight mode, would
activate breakout switches that stop any automatic tail
movement, however in the Model 737'8 airplane with the MCAS
activated, the breakout switches do not activate.

j) Negligently and carelessly gave improper and inadequate
technical information and advice from its personnel in the United
States of America to the operator of the subject aircraft in the
Republic of Indonesia regarding the repair and maintenance of
the angle of attack sensors, angle of attack sensing system, and
MCAS;

k) Otherwise negligently and carelessly designed, manufactured,
and assembled the subject aircraft; provided improper and
inadequate instructions and warnings pertaining to the
operation, repair, maintenance, and control of the aircraft; and
provided improper and inadequate support and technical services
to the operator of the subject aircraft in particulars to be
determined by discovery herein.

23. On October 29, 2018 and as a direct and proximate result of the breach
of duty by Defendant, The Boeing Company, the accident aircraft was caused to and
did deviate from controlled flight and crashed into the waters of the Java Sea, further
causing Plaintiffs decedent, Henny Heuw, to suffer bodily injuries resulting in her
death.

24. Plaintiff's decedent, Henny Heuw, left surviving her husband, Suhardi
Bunarto, and his daughter, Novia Lavena, for whose exclusive benefit this action is
brought.

25. That as a result of the wrongful death of Plaintiffs decedent, Henny

Heuw, the husband and daughter of Plaintiffs decedent, and each of them, have

Case: 1:19-Cv-01715 Document #: 1 Filed: 03/11/19 Page 8 of 8 Page|D #:8

suffered pecuniary and non-pecuniary damages including but not limited to loss of
financial support and contributions, loss of inheritance, loss of household services,
loss of her nurture, instruction, guidance and physical, intellectual and moral
training, and loss of her care, comforting and companionship.

26. This action is brought pursuant to 46 U.S.C. § 30301, et seq., commonly
known as the “Death on the High Seas Act” and/or other applicable law.

WHEREFORE Plaintiff, Suhardi Bunarto, as personal representative of the
Estate of Henny Heuw, deceased, prays that judgment be entered in his favor and
against Defendant, The Boeing Company, for compensatory damages in the amount
of ten million dollars ($10,000,000.00) exclusive of attorney fees and the costs of this

action.

/s/ Thomas P. Routh

Attorney for Plaintiff.

Thomas P. Routh, Esq.
NOLAN LAW GROUP
20 North Clark Street
30th Floor

Chi_cago, Illinois 60602

Telf (312) 630'4000
Fax: (312) 630-4011
Emailf contact@nolan'law.com

